 



EXHIBIT 10.2

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is effective the 5th day of December, 2001 by and between
BioReliance Corporation, a Delaware corporation with principal offices located
at 14920 Broschart Road, Rockville, Maryland 20850, and all of its subsidiary
companies and its successors or assigns (the “Corporation”) and David
Jacobson-Kram, Ph.D. (the “Executive”).



A.   POSITION AND EMPLOYMENT RELATIONSHIP:



  1.   The Executive is currently employed as the Vice President, Toxicology and
Laboratory Animal Diagnostic Services (“Vice President”). Commencing on the
effective date of this Agreement for a term of twelve (12) months, the
Corporation hereby agrees to continue to employ the Executive in his current
position or a comparable position consistent with his qualifications and
experience, and the business needs of the Corporation, as determined by the
Corporation’s President and Chief Executive Officer (“CEO”), in consultation
with the Corporation’s Board of Directors.     2.   Such employment relationship
is not at-will and is instead governed by the terms and conditions set forth in
this Agreement. The Employment relationship, however, may be terminated by the
Corporation or the Executive prior to the expiration of this twelve (12) month
term pursuant to sections E, H and I respectively of this Agreement.     3.   As
Vice President, the Executive shall perform such duties as may be assigned to
the Executive from time to time by the CEO or the Board, including, but not
limited to the following: developing and executing plans toward attainment of
current and long-range objectives, including achieving revenue, revenue growth
and income objectives, maximum return on invested capital, and quality, client
satisfaction and employee development goals; developing financial plans and
budgets; overseeing all reporting functions; coordinating activities with other
vice presidents and supporting departmental directors; supporting Corporate
activities including market analyses, strategic planning, R&D planning and
project selection, engagement and assessments of potential partners, and the
like; supporting the evaluation and analysis of acquisition opportunities, if
any, as may be identified from time to time by the President and CEO; developing
and documenting novel or typical service programs, procedures, methodologies and
the like; meeting with clients, understanding their product and development
methods, and developing timely and cost-effective strategies acceptable to them
and to various national regulatory authorities; designing major projects and, as
appropriate,

Page 1 of 6



--------------------------------------------------------------------------------



 





      writing major project plans; closing key proposals; directing complex
technical activities, in particular projects of significant scale and scope;
solving challenging technical, regulatory and service problems; building client
relationships; and anticipating follow-on client engagements.



B.   LIMITATION ON OUTSIDE ACTIVITIES: The Executive shall devote his full
employment energies, interest, abilities and time to the performance of the
obligations hereunder and shall not, without written consent of the Corporation,
through its President and CEO, render to others any service of any kind for
compensation, and in addition, shall not engage in any activity which conflicts
or interferes with the performance of the Executive’s duties hereunder.   C.  
COMPENSATION: For all services rendered by Executive pursuant to this Agreement,
Corporation will pay to Executive, and the Executive will accept as full
compensation hereunder, the following:



  1.   Base Salary: The Executive’s annual base salary (“salary”) during
calendar year 2001, as determined by the Compensation Committee of the Board,
shall be Two Hundred and Fourteen Thousand Dollars ($214,000). The salary will
be subject to all appropriate federal, state and local withholding requirements
and will be payable in equal bi-weekly installments. The Executive’s salary
during a subsequent calendar year during the term of this Agreement will be
determined by the Compensation Committee of the Board based upon the
recommendation of the President and CEO.     2.   Performance Bonus: If the
Executive remains in the employ of the Corporation through December 31 of each
year during the term of this Agreement, the Executive shall be eligible for a
performance bonus (“bonus”) based on individual and corporate performance
factors relating to mutually acceptable objectives. Executive’s bonus will be
subject to all appropriate federal, state and local withholding requirements.
The exact amount of the bonus will be at the discretion of the Compensation
Committee of the Board. The Corporation will be obligated to pay the Executive
the bonus as long as the Executive (a) does not resign from the Corporation
before December 31 of each year, or (b) is not terminated for Cause (as
hereinafter defined), or (c) does not fail to meet his individual performance
objectives. This bonus may also be paid out on a quarterly basis at the
discretion of the Compensation Committee of the Board.     3.   Incentive Stock
Options: As an inducement to remain in the employ of the Corporation and as an
incentive to build the Corporation’s value, the Corporation may grant to the
Executive additional Incentive Stock Options or Nonqualified

Page 2 of 6



--------------------------------------------------------------------------------



 





      Stock Options. The number of option shares to be granted and their timing
and other terms will be determined by the Compensation Committee of the Board
and governed by the applicable incentive plan.



D.   BENEFITS AND PERQUISITES:



  1.   Medical and Other Insurance Coverage: The Corporation shall provide such
medical and other insurance coverage to the Executive to the extent and on the
terms that such benefits are made available to other similarly situated
employees. This provision does not alter the Corporation’s right to modify or
eliminate any employee benefit plan from time to time and does not guarantee the
continuation of any kind or level of benefit or perquisite.     2.   Paid
Personal Leave: The Executive shall receive vacation, sick and personal holiday
leave pursuant to the Corporation’s Paid Personal Leave Policy (“PPL”) under the
schedule for an Executive of the Company, which is attached hereto as Exhibit 1
and incorporated herein by reference.     3.   Other Perquisites and Benefits:
The Corporation will provide the Executive with appropriate office space, as it
deems necessary, and will provide telephone, computer, email and internet access
as required to perform the Executive’s duties during the term of his employment.



E.   TERMINATION AND RIGHTS UPON TERMINATION: During the term of this Agreement,
Executive’s employment is not at-will and may be terminated by the Corporation
only on two bases: (1) Cause; or (2) Without Cause. As used in this
Agreement,“Cause” shall mean that the Executive:



  (1)   committed an act or acts of personal dishonesty intended to result in
the Executive’s personal enrichment at the expense of the Corporation, and which
constitute(s) fraud, embezzlement, grand larceny or any felonious act;     (2)  
failed or refused to perform the Executive’s duties and obligations as an
employee of the Corporation;     (3)   committed an act of willful misconduct;  
  (4)   was convicted of a criminal act;     (5)   has engaged in the unlawful
use of narcotics;

Page 3 of 6



--------------------------------------------------------------------------------



 





  (6)   engaged in abusive use of alcohol to a degree, or in a manner, that
would materially and adversely affect the performance of the Executive’s
assigned work or degrade the reputation of the Corporation;     (7)   violated
the terms of the Confidentiality, Trade Secrets and Noncompetition Agreement he
signed on June 22, 1998; or     (8)   violated or breached the terms of this
Agreement.



    Any reason for termination other than those set forth above and in section H
below will be deemed to be Without Cause.   F.   TERMINATION WITHOUT CAUSE —
EFFECT ON FUTURE COMPENSATION: In the event Executive is terminated Without
Cause, Executive will be entitled to receive the following compensation and
benefits:



  1.   Base Compensation: The Corporation shall pay the Executive his then
current salary for the remaining term of this agreement or for a period of six
(6) months, which ever period is greater. Such compensation shall be paid in
equal monthly payments and will be subject to all appropriate federal, state,
and local withholding requirements.     2.   Other Benefits: The Corporation
shall continue to make available, for a period equal to the remaining term of
this agreement or for a period of six (6) months, which ever period is greater,
the same medical and other insurance benefits made available to other similarly
situated employees and their dependents at a cost equal to the cost the
Executive would have paid if the Executive had continued to be employed by the
Corporation, provided the Executive elects to continue medical benefits coverage
under COBRA.



G.   TERMINATION WITH CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated for Cause, Executive will be entitled to no future
compensation from the Corporation. In addition, all rights of the Executive to
future vesting of stock options terminate on the date of the occurrence forming
the basis for a “Cause” termination of the Executive and, moreover, the
Executive will not earn any additional compensation after the effective date of
such termination.   H.   DISABILITY: If the Executive is unable to perform the
essential functions of his position due to illness, injury, or incapacity for a
period of more than twelve weeks, the compensation otherwise payable to him
under this Agreement shall cease and the Corporation may terminate his
employment unless the Executive is able to perform the essential functions of
his position with reasonable accommodation.

Page 4 of 6



--------------------------------------------------------------------------------



 





I.   TERMINATION OF AGREEMENT BY EXECUTIVE: Executive may terminate this
Agreement at any time, with or without Cause, upon thirty (30) days notice to
the President and CEO. In the event of termination by the Executive, the
Executive shall only be entitled to compensation through the last day actually
worked.   J.   CONFIDENTIALITY AND NONCOMPETITION: By signing below, the
Executive acknowledges his ongoing and continuing obligation to abide by the
Confidentiality, Trade Secrets and Noncompetition Agreement that he executed on
June 22, 1998 (“Trade Secrets Agreements”), which is attached hereto as
Exhibit 2 and incorporated herein by reference.   K.   NO PRIOR AGREEMENTS: The
Executive represents and warrants that he is not a party or otherwise subject to
or bound by the terms of any contract, agreement or understanding which in any
manner would limit or otherwise affect his ability to perform his obligations
hereunder. The Executive further represents and warrants that his employment
with the Corporation will not require the disclosure or use of any confidential
information belonging to prior employers or to other persons or entities. The
Executive understands that the Corporation does not expect or desire and in fact
disapproves of and forbids the Executive to use or disclose, in the performance
of his duties for the Corporation, any such confidential information belonging
to prior employers or other persons or entities.   L.   ASSIGNMENT: This
Agreement is personal to Executive and may not be assigned in any way by
Executive without prior written consent by the Board of Directors of the
Corporation. Any attempted assignment by Executive will be void. Notwithstanding
anything in this section to the contrary, however, this Agreement may be
assigned by the Corporation to any parent, subsidiary, successor, or affiliate
entity. The rights and obligations under this Agreement will inure to the
benefit of and will be binding upon the heirs, legatees, administrators, and
personal representatives of Executive and upon the successors, representatives,
and assigns of the Corporation.   M.   ILLEGAL OR INVALID PROVISION: The parties
intend for all provisions of this Agreement to be enforced and enforceable to
the fullest extent permitted by law. If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under present or future laws in effect
during the term hereof, however, that provision will be fully severable. This
Agreement will be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, and the remaining
provisions will remain in full force and effect and will not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid, or unenforceable
provision, there will be added automatically,

Page 5 of 6



--------------------------------------------------------------------------------



 





    as a part of this Agreement, a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.   N.   GOVERNING LAW: This Agreement shall be construed
and governed by the laws of the State of Maryland without regard to any conflict
of laws rules or provisions.   O.   ENTIRE AGREEMENT: This Agreement constitutes
the entire Agreement between the Corporation and the Executive. This Agreement
may not be changed orally, but only by an agreement in writing signed by the
parties. This Agreement supersedes all prior agreements, discussions or
statements regarding the Executive’s employment, except for the Confidentiality,
Trade Secrets and Noncompetition Agreement attached hereto as Exhibit 2, which
will survive.   P.   ARBITRATION: Notwithstanding any other provision in this
Agreement, any claim or controversy relating to or arising out of this Agreement
shall be resolved exclusively by arbitration in accordance with the commercial
rules then obtaining of the American Arbitration Association. This Arbitration
provision, including any challenges to its enforceability, is governed by the
Federal Arbitration Act. The arbitration shall take place in Montgomery County,
Maryland. The Corporation and Executive shall bear separately their respective
attorney’s fees. The Corporation shall bear the cost of the arbitration and any
fees required by the commercial rules then obtaining of the American Arbitration
Association.   Q.   MUTUAL UNDERSTANDING: Each party has read this entire
Agreement, fully understands the contents hereof, has had the opportunity to
obtain independent advice as to its legal effect, and is under no duress or
obligation of any kind to execute it. This Agreement reflects the mutual
understanding of the parties with the respect to all subject matters addressed
herein and will be construed accordingly.

        BioReliance Corporation       By: /s/ William J. Gedale   By: /s/ David
Jacobson-Kram, Ph.D.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  William J. Gedale
Chairman, Compensation Committee
Board of Directors   David Jacobson-Kram, Ph.D.

      Address: 14920 Broschart Road
Rockville, MD 20850           Date:   Date:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Page 6 of 6